Citation Nr: 0209501	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  95-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for irritable bowel syndrome.

2.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.

(The issues of entitlement to service connection for chronic 
pathology described as swelling of the legs and feet, 
entitlement to service connection for arthritis of multiple 
joints, and entitlement to service connection for bilateral 
pes planus with calluses will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1976 to 
August 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral pes planus with callus formation, 
chronic pathology for swelling in the feet and legs, and 
arthritis of multiple joints.  That decision also granted 
service connection for irritable bowel syndrome and 
pseudofolliculitis barbae and assigned a noncompensable 
disability rating for each disability effective from August 
12, 1992.

The appellant and his spouse appeared at a hearing held at 
the RO on April 25, 1994.  A transcript of that hearing has 
been associated with the record on appeal.

On March 13, 1997, a hearing was held in Atlanta, Georgia, 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 1991 & Supp. 2001).  A transcript of that hearing has 
been associated with the record on appeal.

This case was before the Board previously in September 1997 
when it was remanded for additional development.

In August 2001 the appellant was awarded an increased 
evaluation for his service-connected irritable bowel 
syndrome, from noncompensable to 10 percent disabling 
effective from August 12, 1992.

The appellant's claim of entitlement to service connection 
for a rash of the knees and elbows, raised by the appellant 
at the April 1994 hearing and discussed again in an August 2, 
1995 statement by the appellant, is referred to the RO for 
appropriate action.

The Board is undertaking additional development on the 
appellant's claims of entitlement to service connection for 
swelling of the legs and feet, arthritis of multiple joints, 
and bilateral pes planus pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After providing the notice and reviewing any response to the 
notice from the appellant or his representative, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected irritable bowel 
syndrome has been manifested by frequent bowel movements with 
loose stools or diarrhea, which are accompanied by cramping, 
but without more or less constant abdominal distress, since 
the effective date of the grant of service connection.

3.  The appellant's service-connected pseudofolliculitis 
barbae has been manifested by papules, but not by 
exfoliation, exudation, itching over an exposed surface, or 
moderate disfigurement, since the effective date of the grant 
of service connection.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for irritable bowel syndrome have not been met at any 
time since the effective date of service connection.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Code 7319 (2001).

2.  The criteria for a compensable rating for 
pseudofolliculitis barbae have not been met at any time since 
the effective date of service connection.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Codes 7800, 7806, 7814 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records indicate that he was 
placed on permanent physical profile for pseudofolliculitis 
barbae and was not required to shave his entire beard every 
day; however, he was required to keep his beard trimmed to 
less than one-quarter inch.  Treatment of the appellant for 
pseudofolliculitis barbae was last shown in June 1990, when 
he had five to ten papules on his face but no pustules.  His 
pseudofolliculitis barbae was described as mild.

At an April 1994 hearing the appellant's spouse testified 
that the appellant had to defecate immediately after eating 
and did not have a solid stool.

VA outpatient treatment records from March 1993 to August 
1997 show that the appellant was treated numerous times at 
the dermatology clinic.  There was no indication regarding 
the presence or absence of symptoms attributable to his 
service-connected pseudofolliculitis barbae.  In March 1996 
the appellant reported of diarrhea since his return from 
Saudi Arabia in May 1991.  He complained of occasional 
melena, occasional hematochezia, and loose water stools, 
which occurred three to four times per day.  There were no 
complaints of abdominal pain.  In July 1996 colonoscopy was 
normal, and surveillance biopsies in July 1996 were negative.  
In December 1996 he reported a constant urge to defecate but 
was often unable to do so.  When he was able, he experienced 
loose stools, which occurred five to six times per day.  He 
also complained of a nervous stomach and occasional (once 
every two to three months) vomiting but no melena.  In June 
1997 it was noted that the appellant's weight was stable.  He 
had begun taking Metamucil in December 1996 and his feces 
were much better.  His bowel movements were more regular and 
formed, his diarrhea was less frequent, and previous 
indigestion symptoms had improved.  Diagnoses included 
obesity and questionable irritable bowel syndrome.

On VA examination in March 1994, the appellant's skin was 
normal.  The appellant complained of persistent loose stools 
four to six times per day, frequent upper abdominal 
discomfort, indigestion, occasional minimal nausea without 
vomiting, frequent bowel movements with some cramping, and 
rare rectal incontinence.  Irritable bowel syndrome was 
diagnosed.

At the March 1997 hearing, the appellant stated that he 
frequently had to defecate.  He stated that he had not had a 
solid bowel movement since serving in Saudi Arabia.  He also 
had occasional stomach pain, nausea, and vomiting.  The 
condition was treated by with what the appellant described as 
an "antacid solution" dissolved in water and by self-
imposed limitation of his diet.  Regarding his 
pseudofolliculitis barbae, the appellant testified that he 
had to shave with a medi-shave.  If he did not, welts would 
appear on his face.  He stated that fluid would run out of 
his skin if one of the bumps burst open.  He stated that the 
problems did not occur unless he missed shaving or failed to 
shave properly.  He stated that the last episode had been 
approximately one week previously and took three days to 
clear up.  He had never been treated for an episode.

At a February 1998 VA examination, the appellant reported 
that if he shaves he gets after shaving bumps with whiteheads 
all over his face.  He stated that an episode of had last 
occurred approximately one month prior to the examination.  
The bumps caused no functional impairment and did not affect 
his ordinary activities.  Evaluation of the face revealed an 
early beard without any papules or pustules.  Regarding his 
bowels, he stated that he continued to have sudden abdominal 
cramps and that he had soiled himself one week previously.  
He had undergone a barium enema, which was negative, and a 
colonoscopy, which was normal.  He had been treated with 
Metamucil with decrease in the frequency of his diarrhea.  
His ordinary activities could be interrupted at any time by 
his needs to have a bowel movement and by cramps.  He had 
lost no time from work due to his gastrointestinal problems.  
Irritable bowel syndrome with normal colonoscopy and response 
to Metamucil was diagnosed.  Pseudofolliculitis barbae was 
not found.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on these claims.  Accordingly, the Board can issue 
a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.  Further, the RO's 
efforts have complied with the instructions contained in the 
September 1997 Remand from the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In an August 2001 
supplemental statement of the case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claims, specifically the evidence required for higher 
disability ratings.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the RO has obtained 
treatment records that the appellant has identified regarding 
the symptoms of his digestive system and skin disorders.  VA 
outpatient records have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  In a September 1995 letter, the RO requested 
authorization from the appellant to obtain treatment records 
from a Dr. J. H.  In the alternative, the appellant was 
advised to submit the records himself.  The appellant did not 
respond.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing VA examinations 
to the appellant in March 1994 and February 1998.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
ratings assigned for his irritable bowel syndrome and 
pseudofolliculitis barbae.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In the August 2001 SSOC, the RO identified the issues on 
appeal as evaluation of irritable bowel syndrome currently 
evaluated as zero percent disabling and evaluation 
pseudofolliculitis barbae currently evaluated as zero percent 
disabling.  The RO evaluated all the evidence of record in 
determining the proper evaluation for the appellant's 
service-connected disabilities.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
Indeed, in that SSOC, the RO increased the evaluation for the 
appellant's service-connected irritable bowel syndrome, from 
noncompensable to 10 percent disabling effective from August 
12, 1992.  The appellant has been provided appropriate notice 
of the pertinent laws and regulations and has had his claims 
of disagreement with the original ratings properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disabilities.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).


1.  Irritable bowel syndrome

The appellant's irritable bowel syndrome is rated under 
Diagnostic Code 7319 for "Irritable Colon Syndrome (spastic 
colitis, mucous colitis, etc.)," which provides a 10 percent 
disability evaluation for moderate irritable colon syndrome, 
with frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation is warranted with severe 
irritable colon syndrome, for diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2001).

The preponderance of the evidence is against a disability 
evaluation greater than 10 percent for the appellant's 
service-connected irritable bowel syndrome for any time since 
the effective date for the grant of service connection.  
Although recent evidence has suggested that the appellant's 
symptoms have improved with the use of Metamucil since 
December 1996, the description of the appellant's symptoms 
has remained the same since his separation from service in 
August 1992.  The evidence shows that the appellant's 
irritable bowel syndrome has been manifested by frequent 
bowel movements with loose stools or diarrhea, which are 
accompanied by cramping.

In order to warrant a 30 percent disability under Diagnostic 
Code 7319, the appellant's symptoms would have to include 
more or less constant abdominal pain with diarrhea or 
alternating episodes of diarrhea and constipation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2001).  In this case, the 
evidence does not show that the appellant's abdominal 
discomfort is more or less constant.  The abdominal 
discomfort occurs with bowel movements, which occur at most 
six times per day.  The appellant's symptoms more nearly 
approximate the criteria for a 10 percent disability rating 
than the criteria for a 30 percent disability rating.  As 
such the preponderance of the evidence is against an 
increased rating for the appellant's service-connected 
irritable bowel syndrome for any time since the effective 
date of service connection.


2.  Pseudofolliculitis barbae

The appellant's service-connected pseudofolliculitis barbae 
is currently evaluated as noncompensably disabling under 
Diagnostic Code 7899-7814.  The appellant's diagnosed 
pseudofolliculitis barbae does not have a specific diagnostic 
code.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under an analogous diagnostic 
code.  38 C.F.R. §§ 4.20, 4.27 (2001).  The diagnostic code 
is "built-up" by assigning the first two digits from that 
part of the schedule most closely identifying the part of the 
body involved and then assigning "99" for the last two 
digits for all unlisted conditions.  38 C.F.R. § 4.27 (2001).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2001).  Therefore, 
his service-connected pseudofolliculitis barbae is rated 
according to the analogous condition of tinea barbae under 
Diagnostic Code 7814.

Under Diagnostic Code 7814, tinea barbae is rated as for 
eczema dependent upon the location, extent, and repugnant or 
other disabling character of the manifestations.  38 C.F.R. § 
4.118, Diagnostic Codes 7814, 7819 (2001).  Diagnostic Code 
7806 pertains to eczema.  Under this diagnostic code, a 
noncompensable evaluation is assigned for slight, if any, 
exfoliation, exudation, or itching on a nonexposed surface or 
small area.  A 10 percent rating is warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted for a skin disorder with systemic 
or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).

Treatment and examination records of the appellant have not 
shown symptoms of pseudofolliculitis barbae.  The June 1990 
service medical record, the appellant's testimony at the 
March 1997 hearing, and the history reported by the appellant 
at the February 1998 VA examination present a consistent 
picture of the appellant's symptoms when the skin disorder is 
active.  When active, the appellant's service-connected 
pseudofolliculitis barbae is manifested by papules, which do 
not cause any functional impairment or affect his ordinary 
activities.  The disorder is not manifested by exfoliation, 
exudation, or itching over an exposed surface, or by marked 
disfigurement, ulceration, or crusting.  It has been 
described as "mild" in severity.

The Board has considered other potentially applicable 
diagnostic codes that provide for a compensable rating.  
Diagnostic Codes 7800 which provides that a 10 percent rating 
is assigned for moderately disfiguring scars of the face, 
head or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).  However, the record does not reflect moderate 
disfigurement of the appellant's head or neck.  Further, 
there is no evidence of discoloration or color contrast.  
Because the medical evidence does not show that this 
diagnostic code would be more appropriate to the appellant's 
disability, an increased rating under Diagnostic Code 7800 is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).

The Board finds that the preponderance of the evidence is 
against the assignment of a compensable evaluation for the 
appellant's service-connected pseudofolliculitis barbae at 
any time since the effective date of service connection.


ORDER

Entitlement to an evaluation higher than 10 percent for 
irritable bowel syndrome, on appeal from the initial grant of 
service connection, is denied.

Entitlement to a compensable evaluation for 
pseudofolliculitis barbae, on appeal from the initial grant 
of service connection, is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


